UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              5/7/2021
B. Braxton/Obed-Edom,

                                   Plaintiff,
                                                                1:17-cv-00199 (GBD) (SDA)
                    -against-
                                                               ORDER
The City of New York et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

        Following a telephone conference with the parties, it is hereby Ordered as follows:

        1. No later than May 14, 2021, Plaintiff shall mail to Defendants a copy of the records

             he received from the Central New York Psychiatric Center in response to his

             subpoena, as previously ordered (see ECF No. 198).

        2. No later than July 6, 2021, Defendants shall file their anticipated motion for

             summary judgment. Plaintiff shall file his opposition no later than July 27, 2021 and

             Defendants shall file their reply, if any, no later than August 3, 2021.

        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:          New York, New York
                May 7, 2021

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge
